Case 5:20-cv-01277-DMG-SP Document 8 Filed 06/29/20 Page 1 of 1 Page ID #:31



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     ED CV 20-1277-DMG (SPx)                                    Date   June 29, 2020

 Title Rachel M. Crook v. Shea Fiduciary Servs., et al.                                Page    1 of 1


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
             None Present                                                 None Present

Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT DISMISS THIS ACTION FOR LACK OF JURISDICTION

        Pro se Plaintiff Rachel M. Crook filed this action on June 25, 2020. Compl. [Doc. # 1].
She appears to contend that the Court has both diversity and federal question jurisdiction over the
matter. See id. To give rise to a court’s diversity jurisdiction, a lawsuit must place over $75,000
in controversy and concern parties that have complete diversity of citizenship (i.e., are citizens of
different states). 28 U.S.C. § 1332. Plaintiff alleges that every party in this case is a California
citizen. Compl. at ¶¶ 2-4. Thus, there is no diversity of citizenship.

        For a court to have federal question jurisdiction over an action, the plaintiff in the action
must bring a claim that arises “out of the Constitution, laws, or treaties of the United States.” 28
U.S.C. § 1331. Crook claims that the Court has jurisdiction “under the Seventh Amendment and
[Federal Rule of Civil Procedure 38].” Compl. at ¶ 8. Both the Seventh Amendment and Rule 38
preserve a litigant’s right to a jury trial. U.S. Const. Amend. VII; Fed. R. Civ. P. 38. But Crook’s
Complaint makes no mention of being denied such right. Instead, her Complaint appears to assert
a real-estate-related fraud claim against Defendants. See Compl. This case therefore does not
allege any claim that arises under federal law.

        Accordingly, since the parties in this action are non-diverse, and the sole claim arises under
state law, Crook is hereby ORDERED TO SHOW CAUSE why the Court should not dismiss
this action, without prejudice, for lack of subject matter jurisdiction. Crook shall respond, in
writing not to exceed 10 pages, no later than July 13, 2020. Failure to timely file a satisfactory
response shall result in the dismissal of this action.

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
